
	
		III
		112th CONGRESS
		1st Session
		S. RES. 234
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2011
			Mr. McConnell (for
			 himself and Mr. Reid) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of William F.
		  Hildenbrand, former Secretary of the Senate.
	
	
		Whereas William F. Hildenbrand began his service to the
			 United States Senate in 1961 as an assistant to Senator J. Caleb Boggs;
		Whereas William F. Hildenbrand served as Administrative
			 Assistant to Senator Hugh Scott from 1969 until 1974;
		Whereas William F. Hildenbrand served as Secretary for the
			 Minority of the Senate from 1974 until 1981;
		Whereas William F. Hildenbrand served as Secretary of the
			 Senate from 1981 until 1985;
		Whereas William F. Hildenbrand served as an employee of
			 the Senate of the United States and ably and faithfully upheld the high
			 standards and traditions of the staff of the Senate from 1961 until
			 1985;
		Whereas William F. Hildenbrand discharged the difficult
			 duties and responsibilities of a wide variety of important and demanding
			 positions in public life with honesty, integrity, loyalty and humility; and
		Whereas William F. Hildenbrand's clear understanding and
			 appreciation of the challenges facing the Nation has left his mark on those
			 many years of public life: Now, therefore, be it
		
	
		That the Senate has heard with profound
			 sorrow and deep regret the announcement of the death of William F.
			 Hildenbrand.
		That the
			 Secretary of the Senate communicate these resolutions to the House of
			 Representatives and transmit an enrolled copy thereof to the family of the
			 deceased.
		That when the
			 Senate adjourns today, it stand adjourned as a further mark of respect to the
			 memory of William F. Hildenbrand.
		
